             Case 1:19-cv-10545-WGY Document 1 Filed 03/22/19 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

____________________________________________________

TRUSTEES OF THE MASSACHUSETTS LABORERS’
HEALTH AND WELFARE FUND, MASSACHUSETTS
LABORERS’ PENSION FUND, MASSACHUSETTS
LABORERS’ ANNUITY FUND, NEW ENGLAND
LABORERS’ TRAINING TRUST FUND and
MASSACHUSETTS LABORERS’ LEGAL SERVICES FUND, C.A. No.
                  Plaintiffs,

                               vs.

RAMCO SURVEY STAKE CO, INC.,
                     Defendant.
____________________________________________________


                                     VERIFIED COMPLAINT

                                     NATURE OF ACTION

        1.      This is an action brought pursuant to §§502 and 515 of the Employee Retirement

Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132(a)(3) and (d)(1) and

1145 and §301 of the Labor Management Relations Act (“LMRA”), as amended, 29 U.S.C.

§185, by employee benefit plans to enforce the obligations to make contributions and pay

interest due to the plans under the terms of a collective bargaining agreements and the plans.

                                         JURISDICTION

        2.      The Court has exclusive jurisdiction of this action pursuant to §502(a), (e) and (f)

of ERISA, 29 U.S.C. §§1132(a), (e) and (f), and concurrent jurisdiction pursuant to §301 of the

LMRA, as amended, 29 U.S.C. §185, without respect to the amount in controversy or the

citizenship of the parties.
             Case 1:19-cv-10545-WGY Document 1 Filed 03/22/19 Page 2 of 7



                                            PARTIES

        3.       The Massachusetts Laborers’ Health and Welfare Fund is an “employee welfare

benefit plan” within the meaning of §3(3) of ERISA, 29 U.S.C. §1002(3). It provides health,

dental and prescription benefits and life insurance, accident insurance, and accident and sickness

benefits to participants. The Fund is governed by its Trustees and is administered at 1400

District Avenue, Burlington, Massachusetts, (“the Fund office”) within this judicial district.

        4.       The Massachusetts Laborers’ Pension Fund is an “employee pension benefit plan”

within the meaning of §3(2)(A) of ERISA, 29 U.S.C. §1002(2)(A). It provides participants with

a defined pension benefit. The Fund is governed by its Trustees and is administered at 1400

District Avenue, Burlington, Massachusetts, within this judicial district.

        5.       The Massachusetts Laborers’ Annuity Fund is an “employee pension benefit

plan” within the meaning of §3(2)(A) of ERISA, 29 U.S.C. §1002(2)(A). This Fund is a defined

contribution fund. The Fund is governed by its Trustees and is administered at 1400 District

Avenue, Burlington, Massachusetts, within this judicial district.

        6.       The New England Laborers’ Training Trust Fund is an “employee welfare benefit

plan” within the meaning of §3(1) of ERISA, 29 U.S.C. §1002(1). This Fund trains apprentices

and journey workers in the construction industry. The Fund is governed by its Trustees and is

administered at 37 East Street, Hopkinton, Massachusetts, within this judicial district.

        7.       The Massachusetts Laborers’ Legal Services Fund is an “employee welfare

benefit plan” within the meaning of §3(1) of ERISA, 29 U.S.C. §1002(1). The Fund is governed

by its Trustees and is administered at 1400 District Avenue, Burlington, Massachusetts, within

this judicial district.




                                                 2
            Case 1:19-cv-10545-WGY Document 1 Filed 03/22/19 Page 3 of 7



       8.      The Health and Welfare, Pension, Annuity, Training and Legal Services Funds

are multi-employer plans within the meaning of §3(37) of ERISA, 29 U.S.C. §1002(37). They

are hereinafter collectively referred to as “the Funds.” The Funds are third party beneficiaries of

the collective bargaining agreement between Defendant Ramco Survey Stake Co, Inc.

(“Ramco”) and the Massachusetts & Northern New England Laborers’ District Council

(“Union”).

       9.      Defendant Ramco is a Massachusetts corporation with a principal place of

business at 685 North Main Street, West Bridgewater, Massachusetts and is an employer

engaged in commerce within the meaning of §3(5) and (12) of ERISA, 29 U.S.C. §1002(5) and

(12) and within the meaning of §301 of the LMRA, 29 U.S.C. §185.

                           GENERAL ALLEGATIONS OF FACT

       10.     On or about June 20, 2007, Ramco executed a Memorandum of Agreement, in

which it agreed to be bound to the terms of collective bargaining agreements requiring

contributions to Plaintiff Funds, and to any successor agreements. A true and accurate copy of

Ramco’s signed Memorandum of Agreement is attached hereto as Exhibit A.

       11.     Because of the Memorandum of Agreement, Ramco is party to the Building and

Site Agreement between the Union and the Associated General Contractors of Massachusetts,

Inc. and the Building Trades Employers’ Association of Boston and Eastern Massachusetts, Inc.

(the “CBA”), as well as the collective bargaining agreements, the Union and the General

Contractors’ Association of Pittsfield, Massachusetts and between the Union and the

Construction Industry of Western Massachusetts, Inc.

       12.     In addition, on or about November 23, 2015, Ramco executed an Acceptance of

Agreement and Declaration of Trust, in which it agreed to be a party to a collective bargaining




                                                 3
          Case 1:19-cv-10545-WGY Document 1 Filed 03/22/19 Page 4 of 7



agreement between the Union and the Massachusetts State-Wide Wrecking and Environmental

Remediation Specialists Association, Inc., and to any successor agreements. A true and accurate

copy of Ramco’s signed Acceptance of Agreement and Declaration of Trust is attached hereto as

Exhibit B.

       13.     All of the agreements’ terms that are relevant to this case are materially the same

as those contained in the CBA. A copy of the relevant pages of the 2016 - 2020 CBA is attached

hereto as Exhibit C.

       14.     The CBA requires employers to make contributions to each of the Plaintiff Funds

for each hour worked by covered employees at rates prescribed therein by the 20th of the month

following the month in which the work was performed. See Ex. B, pp. 25-30, 49.

       15.     The CBA also requires employers to remit contributions to the New England

Laborers’ Health and Safety Fund, the New England Laborers’ Labor-Management Cooperation

Trust Fund, the Massachusetts Construction Advancement Program and the Massachusetts

Laborers’ Unified Trust (collectively the “non-ERISA Funds”) for each hour worked by covered

employees at prescribed rates. Further, it specifies that dues and contributions to the Laborers’

Political League (“LPL”) shall be deducted from the pay of each employee and forwarded to the

Funds. Id. at 21-22, 26-27, 31-33.

       16.     The Fund office collects the contributions owed to all of the ERISA and non-

ERISA Funds and the dues owed to the Union.

       17.     All employers that are delinquent in the payment of contributions are charged

interest on the delinquency at the rate of 10 percent per annum, liquidated damages in the

amount of 20 percent of the delinquency, and reasonable attorneys’ fees and costs to collect the

delinquency. Id. at 34-35.




                                                 4
            Case 1:19-cv-10545-WGY Document 1 Filed 03/22/19 Page 5 of 7



       18.     Signatory contractors such as Ramco are obligated to submit remittance reports

on a monthly basis, on which they list the hours worked by their employees and calculate the

amount of contributions due the Funds for all work performed by their employees in a given

month. They are also required to submit to periodic audits of their payroll related records.

       19.     Ramco has failed to submit contributions and reports in a timely manner for the

months of November 2018 through February 2019. On information and belief, Ramco employed

laborers for work covered by the CBA during these months.

                            COUNT I - VIOLATION OF ERISA -
                             DELINQUENT CONTRIBUTIONS

       20.     Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 19 above.

       21.     The failure of Ramco to make payment of all contributions owed to Plaintiff

Funds on behalf of all covered employees violates §515 of ERISA, 29 U.S.C. §1145.

       22.     Absent an order from this Court, Ramco will continue to ignore its obligations to

remit the contributions it owes to the Funds.

       23.     A copy of this Complaint is being served upon the Secretary of Labor and the

Secretary of the Treasury by certified mail as required by §502(h) of ERISA, 29 U.S.C.

§1132(h).

      COUNT II - VIOLATION OF COLLECTIVE BARGAINING AGREEMENT -
                   DELINQUENT CONTRIBUTIONS AND DUES

       24.     Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 23 above.

       25.     The CBA is a contract within the meaning of §301 of the LMRA, 29 U.S.C. §185.




                                                 5
            Case 1:19-cv-10545-WGY Document 1 Filed 03/22/19 Page 6 of 7



       26.     The failure of Ramco to pay the contributions due for the months of November

2018 through February 2019, to remit the deducted dues, and to submit remittance reports

violates the terms of the CBA.

       WHEREFORE, Plaintiffs request this Court grant the following relief:

       a.      Order the attachment of the machinery, inventory, bank accounts and accounts

receivable of Ramco;

       b.      Order Ramco to make available to the Plaintiff Funds or their duly authorized

representative all of its payroll records, including, but not limited to, file copies of contribution

reports, payroll tax returns, employees’ earning records and hours worked, weekly payroll

registers, certified payrolls, cash disbursement journals and a complete listing of all job locations

from its last audited date until the date of the Court’s order for the purpose of ascertaining the

amounts, if any, of unpaid contributions owed for that period;

       c.      Enter a preliminary and permanent injunction enjoining Ramco from refusing or

failing to permit the Plaintiff Funds to audit the payroll records as prayed for in the preceding

paragraph;

       d.      Enter a preliminary and permanent injunction enjoining Ramco from refusing or

failing to pay contributions and interest owed to the Funds;

       e.      Enter judgment in favor of the Funds on Count I in the amount of all contributions

due for the months of November 2018 through February 2019, plus any additional amounts

determined by the Court to be owed to the Funds or which may become due during the pendency

of this action, together with interest on the unpaid contributions at 10 percent per annum,

liquidated damages in an amount equal to 20 percent of the total of unpaid contributions or the




                                                   6
               Case 1:19-cv-10545-WGY Document 1 Filed 03/22/19 Page 7 of 7



 total interest owed, whichever is greater, reasonable attorneys' fees, and costs, all pursuant to 29

 u.s.c. §1132(g)(2);
          f.       Enter judgment in favor of the Funds on Count II in the amount of any unpaid

 contributions and dues for the period November 2018 through February 2019, and any additional

 amounts determined by the Court to be owed to the Funds or which may become due during the

pendency of this action; and

          g.       Such further and other relief as this Court may deem appropriate.

                                                        Respectfully submitted,

                                                        TRUSTEES OF THE MASSACHUSEITS
                                                        LABORERS' HEALTH AND WELFARE
                                                        FUND, et al.,

                                                        By their attorneys,

                                                       /sf Anne R. Sills
                                                       Anne R. Sills, Esquire
                                                       BBO#546576
                                                       Sasha N. Gillin, Esquire
                                                       BBO#690769
                                                       Segal Roitman, LLP
                                                       111 Devonshire Street, 5th Floor
                                                       Boston, MA 02109
                                                       (617) 742-0208, Ext. 236

             22_, 2019
Dated: March _

                                          VERIFICATION

        I, Louis A. Mandarini, III verify that I have read the above Verified Complaint, and the
factual allegations set forth therein are true and accurate based on my personal knowledge,
except for those allegations based on information and belief, and, as to those allegations, I
believe them to be true.

         SIGNED UNDER THE PAINS AND PENALTIES OF PERJURY THIS� DAY OF

MARCH 2019.

                                                        j...�.. Q• .,,,.
                                                        Lo11is A. \.fandarini. III
                                                                                       ucQ.;. ,re
ARS/an&ts 6306-19074/cornplt.doc



                                                   7
